Citation Nr: 0604471	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of cold injury of both feet from March 5, 1997, 
to January 12, 1998.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of cold injury of the right foot from January 
12, 1998.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of cold injury of the left foot from January 
12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from September 1956 to 
September 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO effectuated a March 2001 Board 
decision wherein the Board granted entitlement to service 
connection for residuals of cold injury of both feet.  The RO 
granted service connection for residuals of cold injury of 
both feet with an evaluation of 10 percent effective March 5, 
1997.  This was closed out effective January 12, 1998, to 
allow for each foot to be evaluated separately in accordance 
with revised rating criteria.  Effective January 12, 1998, 
the RO assigned a 10 percent evaluation for residuals of cold 
injury to the right foot and a 10 percent evaluation for 
residuals of cold injury to the left foot.  The veteran has 
appealed the assigned evaluations.  


REMAND

Our review finds that in statements submitted with his 
substantive appeal received in June 2003, the veteran 
indicated that if the RO continued to deny his claim, he 
wishes to attend a hearing before a Member of the Board at 
the VA Regional Office or by video conference.  Therefore, 
the Board finds that this matter should be REMANDED to 
schedule the veteran for a Travel Board hearing or a video 
conference hearing, whichever the veteran prefers.  See 
38 C.F.R. § 20.704 (2005). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a Board 
hearing before a Veterans Law Judge, as per the 
veteran's request, at the RO or by video 
conference, whichever he prefers.  Appropriate 
notification should be given to the appellant 
and his representative, and such notification 
should be documented and associated with the 
claims folder. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

